Citation Nr: 0604809	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cardiovascular 
disability, including hypertension and an irregular 
heartbeat.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by flu-like symptoms, shaking hands, an 
irregular heartbeat, skin twitching, dizziness and 
lightheadedness.

5.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1995.  
He served in the Southwest Asia Theater of Operations from 
February 1990 to May 1991.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  

In an August 2002 rating decision, the RO denied service 
connection for a right ankle disability and migraine 
headaches.  In December 2002, the veteran submitted a notice 
of disagreement with that decision.  In July 2003, the RO 
issued a Statement of the Case (SOC).  The veteran perfected 
his appeal of those issues by means of his submission of a 
substantive appeal (VA Form 9) in August 2003.

Before the matter was certified to the Board, the veteran 
raised several additional claims.  In a December 2004 rating 
decision, the RO granted the veteran's claim of service 
connection for PTSD and assigned an initial 30 percent 
rating, effective August 12, 2003.  In addition, the RO 
denied service connection for hypertension, as well as an 
undiagnosed illness manifested by flu-like symptoms, 
irregular heartbeat, shaking hands, skin twitching, 
dizziness, lightheadedness, fatigue and lack of motivation, 
sleep disturbances, nightmares, memory problems, night 
sweats, and anxiety.  

In January 2005, the veteran submitted a notice of 
disagreement with the initial rating assigned for PTSD.  He 
also disagreed with the denial of service connection for 
hypertension, as well as an undiagnosed illness manifested by 
flu-like symptoms, irregular heartbeat, shaking hands, skin 
twitching, dizziness, and lightheadedness.  A Statement of 
the Case addressing these issues was issued in September 2005 
and the veteran perfected his appeal of those issues by means 
of his submission of a substantive appeal (VA Form 9) later 
that month.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is associated with the veteran's VA claims 
folder.  

Clarification of issues on appeal

At the hearing, the veteran indicated that he was unsure 
whether his irregular heartbeat symptomatology was part and 
parcel of his claimed cardiovascular disease or whether it 
was a manifestation of an undiagnosed illness.  To ensure 
that the veteran receives every possible consideration, the 
Board has characterized the issues on appeal as set forth on 
the cover page of this decision.  

Remanded issues

As set forth in more detail below, the Board has determined 
that a remand is required with respect to the claims of 
service connection for migraine headaches, a cardiovascular 
disability, and an undiagnosed illness manifested by flu-like 
symptoms, an irregular heartbeat, shaking hands, skin 
twitching, dizziness and lightheadedness.  A remand is also 
required with respect to the claim for an increased rating 
for PTSD.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the August 2002 rating decision, the RO also denied 
service connection for a low back disability.  In December 
2002, the veteran submitted a notice of disagreement with 
that decision.  

In a July 2003 decision, the RO granted service connection 
for lumbosacral strain and assigned an initial 40 percent 
rating, effective June 2, 2002.  The Board finds that the 
grant of service connection for this disability constitutes a 
full award of the benefit sought on appeal.  To the Board's 
knowledge, the veteran did not disagree with the disability 
rating or effective date assigned.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Those matters are accordingly not before the 
Board.      


FINDING OF FACT

The record contains no competent evidence of a current 
diagnosis of a right ankle disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right ankle 
disability, which he claims was incurred as a result of an 
injury during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Third, VA 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

In this case, in a June 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection for 
a right ankle disability, and of what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This information was reiterated by the RO 
in a September 2005 VCAA letter.  That letter also 
specifically noted that the veteran's claim had been 
previously denied because there was no evidence of a current 
right ankle disability.  The veteran was advised to submit 
evidence relating to that fact.  The September 2005 letter 
also advised the veteran to submit "any evidence in your 
possession that pertains to your claim."  See Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In short, based on the above record, the Board concludes that 
the veteran has been adequately informed of what is required 
of him and of VA in connection with his claims.  Neither the 
veteran nor his representative has argued otherwise.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Duty to assist

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  It is noted that at his November 
2005 Board hearing, the veteran testified that he was treated 
in Saudi Arabia following a right ankle injury.  Any records 
of such treatment are not associated with the record on 
appeal.  However, the veteran's representative acknowledged 
that "It'd take an act of Congress to find them."  Hearing 
transcript, page 15.  In addition, the veteran testified that 
he had made several unsuccessful attempts to find such 
records.  

In light of these statements, the Board finds that a remand 
for the purposes of attempting to locate any records of 
treatment for a right ankle injury in service would be 
futile.  In any event, as discussed in detail below, the 
Board has accepted the veteran's testimony regarding an in-
service right ankle disability.  However, the claim has been 
denied on the basis that the record lacks competent evidence 
of a current diagnosis of a right ankle disability.  Thus, 
the Board finds that any missing service medical records are 
not critical to the claim.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.]

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  In this case, the veteran has not been 
afforded VA medical examination in connection with his claim.  
However, in light of the lack of competent evidence of a 
current right ankle disability, the Board finds that 
additional development is not necessary.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Here, the Board notes that a Statement of the Case has not 
been issued regarding the claim of service connection for a 
right ankle disability since July 2003.  Although additional 
evidence has been associated with the record since that time, 
none of the evidence contains competent evidence of a 
diagnosis of a current right ankle disability.  Thus, the 
Board finds that the additional evidence is not relevant and 
a remand is not necessary.  See 38 C.F.R. § 20.1304 (2005).  

The Board additionally observes that general due process 
considerations have otherwise been satisfied.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
See 38 C.F.R. § 3.103 (2005).  The veteran was informed of 
his right to a hearing and elected to present testimony 
before the undersigned at a Board hearing.  Accordingly, the 
Board will proceed to a decision on the merits.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Analysis

The veteran contends that he currently has a right ankle 
disability as a result of an injury he sustained in service.  
Specifically, the veteran reports that he injured his right 
ankle in Saudi Arabia when he "fell off a deuce and a 
half."  See Hearing transcript, page 13.  He indicated that 
he was treated at a field hospital following the injury and 
was put on profile for three weeks during which time he was 
allowed to wear tennis shoes rather than boots. 

The veteran contends that he currently experiences clicking 
in his right ankle when he walks.  In addition, he reports 
that he occasionally experiences a throbbing pain in his 
right ankle.  The veteran states that these problems have 
been present intermittently since the in-service injury.  

As set forth above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to element (1), current disability, there is no 
competent medical evidence of a current diagnosis of a right 
ankle disability.  The record on appeal contains both VA and 
private post-service medical records, dated from August 1999 
to September 2004.  Also of record are VA examination 
reports, dated in August 2002, June 2003, and November 2004.  
Without exception, these records are negative for complaints 
or diagnoses of a right ankle disability.  

The Board has considered the veteran's contentions to the 
effect that he has experienced intermittent pain and clicking 
in his right ankle since the in-service injury.  However, as 
the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion is entitled to no weight of 
probative value.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional ankle pain. 
However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  The veteran has been accorded ample opportunity to 
present medical evidence containing a diagnosis of a right 
ankle disability.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  For the 
reasons set forth above, the Board finds that Hickson element 
(1) has not been met, and the veteran's claim fails on that 
basis alone.

For the sake of completeness, however, the Board will address 
the remaining two Hickson elements.

With respect to Hickson element (2), the service medical 
records are negative for notations of a right ankle injury or 
disability.  However, the veteran has given credible 
testimony to the effect that he was treated in the field for 
a right ankle injury after he "fell off a deuce and a half" 
while in Saudi Arabia.  Affording the veteran the benefit of 
the doubt, the Board finds that Hickson element (2) has been 
met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed any current right ankle disability to 
the veteran's military service.  It is clear that in the 
absence of a current diagnosis of a disability, a medical 
nexus opinion would be an impossibility.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed right ankle disability 
and his military service, his statements are not probative.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Conclusion

In the absence of two of the required Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
right ankle disability.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  


REMAND

For the reasons explained below, the Board finds that a 
remand for additional procedural and evidentiary development 
is in order with respect to the remaining claims on appeal.



2.  Entitlement to service connection for migraine headaches.

The veteran claims that service connection is warranted as he 
developed migraine headaches in service after his tour of 
duty in the Persian Gulf.  His service medical records, 
however, are entirely negative for complaints or findings of 
a headache disorder, including migraine headaches.  

In the August 2002 rating decision on appeal, the RO denied 
service connection for migraine headaches, noting that the 
service medical records were negative for complaints of 
headaches and the post-service medical records were likewise 
negative for a diagnosis of a headache disorder, including 
migraine headaches.  

The veteran duly appealed the RO's decision.  Since that 
time, additional medical evidence has been received, 
including medical evidence showing complaints of headaches 
since service.  This evidence includes a July 2004 VA Persian 
Gulf Registry examination noting that the veteran's "health 
concerns include multiple symptoms which sound to be 
associated with his PTSD," including tension headaches.  

Although additional pertinent evidence has been received, a 
review of the record indicates that a Supplemental Statement 
of the Case addressing this issue has not been issued since 
July 2003.  The veteran has not waived his right to initial 
RO consideration of such evidence.  Thus, a remand is 
necessary.  See 38 C.F.R. 
§ 20.1304 (2005).

In addition, the Board observes that the veteran has not yet 
been afforded a VA medical examination in connection with his 
claim of entitlement to service connection for migraine 
headaches.  Given the evidence of record, the Board finds 
that an examination is necessary.  38 C.F.R. § 3.159(c)(4).  



3.  Entitlement to service connection for a cardiovascular 
disability, including hypertension and an irregular 
heartbeat.

The service medical records show that at his October 1989 
military enlistment medical examination, the veteran reported 
that he had been advised two years prior that his blood 
pressure was high.  He indicated that no medication was 
prescribed, but his physician told him to follow a salt-
restricted diet.  A blood pressure check was performed in 
connection with the enlistment examination; the examiner 
indicated that the results were normal.  

In-service medical records are negative for complaints or 
diagnoses of a cardiovascular disorder, including 
hypertension.  However, a careful review of the service 
medical records reveals intermittent elevated blood pressure 
readings.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2005) 
[noting that hypertension means that diastolic blood pressure 
is predominately 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm].  For example, in July 1992, a 
blood pressure reading of 146/92 was recorded.  In May 1993, 
a blood pressure reading of 150/108 was recorded.  In July 
1995, a blood pressure reading of 120/100 was recorded.  

The post-service medical records document a diagnosis of 
hypertension in January 2003.  The record shows that the 
veteran remains under treatment for hypertension.  In 
addition, in clinical settings, the veteran has reported a 
history of cardiac arrhythmia and/or a heart murmur.  A July 
2004 VA Gulf War Registry examination contains a notation of 
an aortic murmur.  However, none of the post-service medical 
records contain any information regarding the etiology of the 
veteran's cardiovascular disorder, to include hypertension.  
Thus, the Board finds that a remand is necessary to obtain an 
appropriate medical opinion.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

4.  Entitlement to service connection for an undiagnosed 
illness manifested by flu-like symptoms, irregular heartbeat, 
shaking hands, skin twitching, dizziness and lightheadedness.

The evidence of record shows that the veteran has complained 
of symptoms such as shaking hands, twitching skin, dizziness, 
and lightheadedness.  The etiology of such symptomatology is 
somewhat uncertain.  It has been suggested that some 
symptomatology may be part and parcel of his service-
connected PTSD, or it may be due to [currently non service-
connected] hypertension.  Another possible theory is that the 
veteran's symptoms are due to an undiagnosed illness 
resulting from his service in the Persian Gulf.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

The Board is not able to make determinations as to the nature 
and etiology of the veteran's claimed disabilities absent a 
competent medical opinion which does so.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Given the lack of a medical 
opinion addressing each of the above contentions, the Board 
finds that a medical opinion is needed to decide the claim, 
and the case must be remanded for this reason.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

5.  Entitlement to an increased disability rating for PTSD.

The veteran is seeking entitlement to an initial rating in 
excess of 30 percent for service-connected PTSD.  
Specifically, the veteran argues that his PTSD symptomatology 
is of such severity as to warrant the assignment of a 
disability rating of 50 percent or higher.

At his November 2005 Board hearing, the veteran testified 
that his PTSD symptomatology had worsened since he was last 
examined by VA for compensation purposes in November 2004.  
The Board therefore finds that a more contemporaneous VA 
psychiatric examination is required.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) [holding that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination]. 

Also at his November 2005 Board hearing, the veteran 
testified that he received regular psychiatric treatment, 
apparently at the American Lake VA Medical Center.  The most 
recent VA clinical records associated with the record on 
appeal are dated in July 2004.  It must be determined if more 
recent records exist; if so these records must be obtained.  
38 C.F.R. § 3.159(c)(2).  

Accordingly, this matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
identify any medical examination and 
treatment for any of the claimed 
disabilities, including PTSD, since July 
2004.  VBA should then take appropriate 
steps to secure any medical treatment 
records so identified and associate them 
with the veteran's VA claims folder, 
including any records from the American 
Lake VA Medical Center.

2.  The veteran should be scheduled for a 
VA medical examination to evaluate the 
nature and etiology of any current 
cardiovascular disorder, including 
hypertension and a claimed irregular 
heartbeat.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to provide a 
diagnosis for all cardiovascular 
disorders identified on examination.  In 
addition, the examiner should express an 
opinion as to whether it is at least as 
likely as not that that any 
cardiovascular identified is causally 
related to the veteran's active service.  
In light of the veteran's Persian Gulf 
service, the examiner should also comment 
on whether the claimed irregular 
heartbeat, if present, is representative 
of an undiagnosed illness.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his claimed flu-like 
symptoms, shaking hands, skin twitching, 
dizziness and lightheadedness.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  Specifically, the examiner 
should be asked to provide an opinion as 
to whether any of the veteran's claimed 
symptoms are part and parcel of his 
service-connected PTSD.  If the examiner 
finds that the claimed symptoms are 
unrelated to PTSD, he or she should 
determine if it is at least as likely as 
not that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Persian Gulf War.

4.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

5.  After accomplishing any additional 
development which is deemed by it to be 
necessary, VBA should review the evidence 
of record and readjudicate the remaining 
claims on appeal.  If the claims remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


